Citation Nr: 1008676	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from October 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran primarily contends that service connection is 
warranted for type II diabetes mellitus on a presumptive 
basis as a result of exposure to Agent Orange during his 
participation in the Vietnam War.  He believes service 
connection is warranted on a secondary basis for 
hypertension, coronary artery disease, and residuals of a 
cerebrovascular accident (CVA) as a result of type II 
diabetes mellitus.  In consideration of the Veteran's 
statements and how the claims have been developed by the 
agency of original jurisdiction (AOJ), theories of service 
connection on a direct basis and on a presumptive basis 
concerning chronic diseases have also been reasonably raised 
by the record.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as brain hemorrhage (including CVA), 
diabetes mellitus, and cardiovascular-renal disease 
(including hypertension and coronary artery disease), may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).

If a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, 
certain diseases, such as type II diabetes mellitus, are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.309(e).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)  
(Hypertension, coronary artery disease, and CVA are not 
listed diseases presumptively related to exposure to 
herbicide agents.)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Consideration of the Veteran's four claims was stayed as a 
result of a decision by the United States Court of Appeals 
for Veterans Claims (Court) pertaining to in-service exposure 
to herbicide agents.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The Board notes that on May 8, 2008, the United 
States Court of Appeals for the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the Court, holding that the Court erred in 
rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii), which interpretation required a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from a regulatory 
presumption of herbicide exposure.  The 


appellant in Haas filed a petition for a writ of certiorari 
to the United States Supreme Court, which was denied on 
January 21, 2009.  Haas v. Peake, 129 S.Ct. 1002 (2009).  
Consequently, the stay has been lifted on the processing of 
claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson.  In April 2009, the Board 
explained this process when it remanded the four claims for 
an issuance of a statement of the case.

The Veteran's DD-214 and service treatment records show that 
he served aboard the USS Tappahannock and the USS Pyro during 
the Vietnam War.  He states that he was ashore in Vietnam in 
1968, or at least alongside the shore, when the USS 
Tappahannock docked in a Vietnam port on several occasions to 
acquire or distribute supplies.  It should be noted that, 
during an April 2006 conversation with VA personnel, the 
Veteran stated that he was never on land in Vietnam but was 
in the waters offshore.  The current evidence regarding the 
USS Tappahannock documents that the vessel was an oiler that 
supplied other Naval ships of the 7th Fleet off the coast of 
Vietnam.  The only documented ports of call during this time 
period were non-Vietnamese ports, including Sasebo, Japan; 
Kaohsiung, Taiwan; Hong Kong; Pearl Harbor, Hawaii; and Long 
Beach, California.

A potentially useful source of evidence in cases such as the 
Veteran's case is the personnel file.  It appears that the 
Veteran's personnel file has yet to be requested.  Thus, the 
Board finds that the four service connection claims must be 
remanded in order to obtain this source of evidence that may 
aid him in establishing in-country service in the Republic of 
Vietnam.  This evidence may help substantiate the type II 
diabetes mellitus claim.  The other three claims are 
intertwined with that claim.

The claims on appeal must also be remanded for further 
development relating to post-service medical records.  The 
Veteran has reported that he has received, and continues to 
receive, treatment from the VA Medical Center (VAMC) in 
Little Rock, Arkansas.  Only a handful of treatment records 
from that facility has been associated with the claims file.  
Records from that facility must be obtained by the AOJ on 
remand.  Notably, when the Veteran submitted an unrelated 
application for benefits in 1983, he mentioned that he had 
received treatment from the Little Rock 


VAMC as early as 1970.  That type of evidence could be useful 
in ascertaining the Veteran's medical condition shortly after 
military service, particularly with respect to the theory of 
presumptive service connection concerning chronic diseases.  
Thus, his entire set of medical records should be requested 
from the Little Rock VAMC.

In the course of prosecuting the claim, the Veteran indicated 
that he received private treatment at Arkansas Cardiology in 
Little Rock.  Although he later informed VA that he had 
submitted all the records that he had in his possession, no 
records from this facility are associated with the claims 
file.  Two of the Veteran's claims pertain to the 
cardiovascular system.  Thus, on remand, the AOJ should 
request records from Arkansas Cardiology.

In January 2006, VA was made aware that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The information indicates that he was 
found to be disabled as of December 2003.  Records from SSA 
are not likely to contain information regarding the details 
of the Veteran's service during the Vietnam War.  
Nevertheless, the Court has indicated that obtaining SSA 
records have relevance in that the evidence may provide a 
more accurate medical history.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  They may be 
relevant to the Veteran's case considering there are multiple 
theories of entitlement that do not pertain to in-country 
service in Vietnam.  Consequently, the SSA records may 
ultimately contain evidence relevant to each of the remaining 
claims on appeal.  Therefore, records should be requested 
from SSA.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate government agency, and 
request the Veteran's service personnel 
file, including any information that may 
show assignments such as any temporary 
duty or other assignments near or in 
Vietnam.



2.  Obtain the Veteran's complete set of 
treatment records from the Little Rock 
VAMC and associate the records with the 
claims folder.  Request treatment from as 
early as 1969.  The request should 
include a search of non-digital and/or 
retired records.


3.  Request treatment records from 
Arkansas Cardiology in Little Rock, 
Arkansas.  Obtain a release from the 
Veteran as necessary.

4.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

